           Case 3:20-cv-00070-JTR Document 58 Filed 03/08/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

ERIC D. WILLIAMS                                                          PLAINTIFF

V.                         No. 3:20CV00070-DPM-JTR

BRENT COX, Administrator,
Greene County Detention Facility, et al.                             DEFENDANTS


                                       ORDER

      On January 25, 2021, mail sent to Plaintiff Eric D. Williams (“Williams”) at

his address of record, the West Tennessee Detention Facility was returned as

undelivered, with no forwarding address. Doc. 52. Other mail was subsequently

returned. Docs. 53-54.

      The Court has previously notified Williams of his obligation, under Local

Rule 5.5(c)(2), to maintain a valid mailing address with the Clerk of this Court. Doc.

3. Williams has filed several Notices informing the Court of address changes,

indicating that he is aware of and able to comply with this obligation. See Doc. 23,

24 & 35.

      IT IS THEREFORE ORDERED THAT:

      1.      If Williams wishes to continue pursuing this lawsuit, he must, within

thirty (30) days of the date of this Order file a notice of his current mailing address.
           Case 3:20-cv-00070-JTR Document 58 Filed 03/08/21 Page 2 of 2




      2.      If Williams does not timely and properly comply with this Order, this

case will be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 8th day of March, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
